Citation Nr: 1411179	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  08-09 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for incomplete paralysis of the sciatic nerve in the right lower extremity for the period from September 20, 2006 to January 27, 2009. 

2.  Entitlement to an initial rating in excess of 10 percent for incomplete paralysis of the sciatic nerve in the right lower extremity for the period since January 28, 2009.

3.  Entitlement to service connection for rheumatoid arthritis.

4.  Entitlement to service connection for systemic lupus erythematous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to September 2006.

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating decision that denied service connection for renal lithiasis, radiculopathy of right lower extremity, residuals of ovarian cysts, systemic lupus erythematous, and rheumatoid arthritis; granted service connection for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1, evaluated as 10 percent disabling effective September 20, 2006; and granted service connection for vascular cephalgia, evaluated as 10 percent disabling effective September 20, 2006. 

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO in September 2011.  A transcript from this hearing is of record.

In a December 2011 decision, the Board, in part, granted a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity for the period since January 28, 2009 and remanded the issues of entitlement to service connection for rheumatoid arthritis and systemic lupus erythematous for additional development.

In a May 2012 decision, the Board vacated the portion of the December 2011 decision that addressed the issues of service connection for radiculopathy of right lower extremity; of higher initial disability ratings for degenerative disc disease of the lumbar spine, status-post laminectomy L3 and diskectomy and fusion L4-S1; and the grant of a separate 10 percent disability rating for associated mild, incomplete paralysis of the sciatic nerve of the right lower extremity.  The Board also granted a separate 10 percent disability evaluation for the period from January 28, 2009-and excluding the period when a total disability rating was in effect, for associated incomplete paralysis of the sciatic nerve of the right lower extremity.

The Veteran then appealed the Board's May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2013 Order, the Court vacated the portion of the May 2012 Board decision which denied entitlement to a compensable evaluation incomplete paralysis of the sciatic nerve in the right lower extremity for the period prior to January 28, 2009 and denied entitlement to a rating in excess of 10 percent for incomplete paralysis of the sciatic nerve in the right lower extremity for the period since January 28, 2009 and remanded the matters to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).

The issues of entitlement to service connection for non-rheumatoid arthritis and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claims can be properly adjudicated. 

In a December 2013 correspondence following the certification of this appeal to the Board in June 2011, the Veteran submitted additional medical evidence.  In the December 2013 correspondence, the Veteran indicated that she did not wish to waive her right to have the RO consider this additional evidence submitted and she specifically indicated that she wished for this information to go back to the RO for review before it was returned to the Board.

Thus, in providing the Veteran a full opportunity to have both the AOJ and the Board adjudicate his appeal, the Board is remanding the appeal back to the RO/AMC for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346   (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determinations remain unfavorable to the Veteran, then the RO/AMC should issue a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


